Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 10/28/2021.  Claims 1, 3-4, 8, 10-11, 15, 17-18 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trum (WO 2009/156186 A2) in view of Russell et al. (US 2018/0105174 A1) and further in view of JP5090937B2 (hereinafter ‘937).
As per claims 1, Trum discloses: a computer-based method comprising:
selecting, by a vehicle computer, a proximity region (See Trum at least Abstract & pg. 16 lines 1- 13 "parking area/place") that is within a first distance from a goal position (See Trum at least Abstract & pg. 3 lines 12-18, pg. 4 lines 29-32 & pg. 17 line 13-29 "destination vs parking place, user interaction and preferences to dictate route/destination selection");
obtaining, by the vehicle computer, a goal region by excluding from the proximity region one or more portions of the proximity region where stopping is not feasible (See Trum at least fig. 8 and Abstract & pg. 5 lines 2-25 pg. 16 lines 1- 13 "estimated number of parking places available, utilizing parking information to select a destination");
discretizing, by the vehicle computer, the goal region into a set of potential stopping places, wherein each potential stopping place includes an area that accommodates a footprint of the vehicle (See Trum at least fig. 8 & Abstract & pg. 5 lines 2-25 & pg. 15 line 15-33 "receiving parking information for a number of parking areas and running analytics/metrics to determine an estimated number of places available for parking own vehicle--parking place inherently accommodates the footprint of the vehicle");
determining, by the vehicle computer, a quality score for each potential stopping place (See Trum at least fig. 8 & Abstract, pg. 2 lines 17-30 & pg. 4 lines 10-18, pg. 14 lines 16-26 & pg. 16 line 14- pg. 17 line 12 "graphically--i.e., by color--indicating the estimated likelihood of obtaining a parking place in a parking area, best/optimum route, ordering the calculated routes based on various criteria--these criteria then in-turn determine best/optimum parking place/area");
in response to the vehicle identifying a stopping place from the potential stopping places in the goal region within a specified period of time, causing the vehicle to drive to and stop at an identified stopping place with the highest quality score (See Trum at least fig. 6- 8 & Abstract & pg. 5 lines 2-25 & pg. 4 lines 10-18 & pg. 14 line 4- pg. 15 line 14 & pg. 16 line 13- pg. 17 line  "receiving parking information for a number of parking areas and running analytics/metrics to determine an estimated number of places available for parking own vehicle and different time thresholds/periods, graphically indicating the estimated likelihood of obtaining a parking place in a parking area, MTBVL").

However, Trum does not appear to explicitly disclose autonomously driving and in response to the vehicle not identifying the stopping place from the potential stopping places in the goal region after the specified period of time, allowing a human teleoperator to cause the vehicle to drive to a different stopping place of the potential stopping places. 
Russell, who is in the same field of endeavor, discloses autonomously driving and in response to the vehicle not identifying the stopping place from the potential stopping places in the goal region after the specified period of time, allowing a human teleoperator to cause the vehicle to drive to a different stopping place of the potential stopping places (See Russell at least Fig. 1, 4-5 & 9 [434, 436, 444, 446, 424, 426 "maneuvering AV along a route, dispatch involved with assigning, guiding and controlling vehicles, server computing devices dispatching a fleet of vehicles to various locations, providing and tracking location of vehicles, and presenting options to user for selection").
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Russel’s planning stopping locations for autonomous vehicles with those of Trum’s navigation device and method in order to form a more user friendly and efficient system (i.e., by suggesting available spots and associated timings with parking areas in a given geographic area to a user). 
Motivation for combining Trum and Russel comes not only from knowledge well known in the art but also from Russell (see at least 1-2, 42 & 68).
Furthermore, Trum does not appear to explicitly disclose receiving from a human teleoperator located at a central operations control center a signal to drive to a different stopping place. 
Nevertheless, the use of remote operators at control centers to guide vehicles was well known in the art, prior to the effective filing date of the given invention, as is evident by the disclosure of ‘937 (see ‘937 at least fig. 1- 10 and in particular fig. 1-2 & claim 1 and description “information center collects the availability status information of the parking lots and guides user to desired lot”). Combining ‘937 with Trum would provide for a more enhanced user experience (i.e., by taking the element of guessing which parking lots have vacancies out of the hands of the driver/user).
Motivation to combine ‘937 with Trum not only comes from knowledge well known in the art but also from ‘937 (see description ¶6-7). 
Trum, Russell and ‘937 disclose claim 2: further comprising providing information for presenting a state of the vehicle to the human teleoperator (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 3: further comprising allowing the human teleoperator to provide one or more inputs to steering, throttle, brake, or other actuators of the vehicle (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 4: further comprising allowing the human teleoperator to manually control a trajectory planning process for the vehicle by allowing the human teleoperator to select a goal position for the vehicle or determine a trajectory to the goal position (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 5: further comprising informing a passenger in the vehicle or requesting consent by a passenger in the vehicle to allow the human teleoperator to drive the vehicle to the stopping place (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 6: further comprising expanding the proximity region by increasing the first distance from the goal position (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 7: wherein determining the quality score comprises determining a second distance from the stopping place to the goal position (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 8: A vehicle comprising: one or more computer processors; one or more non-transitory storage media storing instructions that when executed by the one or more computer processors, cause performance of operations comprising: selecting a proximity region that is within a first distance from a goal region; obtaining a goal region by excluding from the proximity region one or more portions of the proximity region where stopping is not feasible; discretizing the goal region into a set of potential stopping places, wherein each potential stopping place includes an area that accommodates a footprint of the vehicle; determining a quality score for each potential stopping place; in response to the vehicle identifying a stopping place from the potential stopping places in the goal region within a specified period of time, causing the vehicle to drive autonomously to and stop at an identified stopping place with the highest quality score; and in response to the vehicle not identifying the stopping place from the potential stopping places in the goal region after the specified period of allowing a human teleoperator to cause the vehicle to drive to a different stopping place of the potential stopping places (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  

Trum, Russell and ‘937 disclose claim 9: wherein the operations further comprise: providing information for presenting a state of the vehicle to the human teleoperator (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 10: wherein the operations further comprise: allowing the human teleoperator to provide one or more inputs to steering, throttle, brake, or other actuators of the vehicle (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 11: wherein the operations further comprise: allowing the human teleoperator to manually control a trajectory planning process for the vehicle by allowing the human teleoperator to select a goal position for the vehicle or determine a trajectory to the goal position (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 12: wherein the operations further comprise: informing a passenger in the vehicle or requesting consent by a passenger in the vehicle to allow the human teleoperator to drive the vehicle to the stopping place (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  

Trum, Russell and ‘937 disclose claim 13: wherein the operations further comprise: expanding the proximity region by increasing the first distance from the goal position (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 14: wherein determining the quality score comprises determining a second distance from the stopping place to the goal position (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 15: One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of operations comprising: selecting a proximity region that is within a first distance from a goal position; obtaining a goal region by excluding from the proximity region one or more portions of the proximity region where stopping is not feasible; discretizing the goal region into a set of potential stopping places, wherein each potential stopping place includes an area that accommodates a footprint of the vehicle; determining a quality score for each potential stopping place; in response to the vehicle identifying a stopping place from the potential stopping places in the goal region within a specified period of time, causing the vehicle to drive autonomously to and stop at an identified stopping place with the highest quality score; and in response to the vehicle not identifying the stopping place from the potential stopping places in the goal region after the specified period of time, allowing a human teleoperator to cause the vehicle to drive to a (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 16: wherein the operations further comprise: providing information for presenting a state of the vehicle to the human teleoperator (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 17: wherein the operations further comprise: allowing the human teleoperator to provide one or more inputs to the steering, throttle, brake, or other actuators of the vehicle (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 18: wherein the operations further comprise: allowing the human teleoperator to manually control a trajectory planning process for the vehicle by allowing the teleoperator to select a goal position for the vehicle or determine a trajectory to the goal position (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 19: wherein the operations further comprise: informing a passenger in the vehicle or requesting consent by a passenger in the vehicle to allow the human (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum, Russell, and ‘937, in the instant claim, is the same as that in claim 1 above. 
Trum, Russell and ‘937 disclose claim 20: wherein the operations further comprise: expanding the proximity region by increasing the first distance from the goal position (See Trum at least fig. 1-8 and in particular fig. 6- 8 and Abstract and see Russell at least fig. 1 [150, 156], 4-5 & 9).  
	Motivation for combining Trum and Russell, in the instant claim, is the same as that in claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663